Citation Nr: 0714304	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  95-20 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
60 percent for diabetes mellitus. 

2.  Entitlement to an initial compensable disability rating 
for diabetic retinopathy. 

3.  Entitlement to a disability rating in excess of 10 
percent for right foot lesions.  

4.  Entitlement to a disability rating in excess of 10 
percent for left foot lesions.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
September 1967, including more than 3 months service in 
Vietnam.  His claims come before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In the introduction to the February 2005 decision and remand, 
the Board discussed the lengthy history of this case in 
detail and explained the development and resolution of 
various issues.  That discussion will not be repeated here.  
Rather, this introduction will focus on the issues currently 
before the Board.  

In a July 2001 rating decision, the RO granted service 
connection for diabetes mellitus with retinopathy and 
assigned an evaluation of 60 percent.  In July 2001, the 
veteran disagreed with the 60 percent rating and the 
effective date.  In a statement dated in February 2002, the 
veteran repeated his belief in entitlement to an earlier 
effective date for benefits related to his diabetes.  An 
October 2002 RO rating decision granted an effective date of 
December 1990.  It explained that it was complying with the 
Stipulation and Order in Nehmer v. United States Veterans 
Administration, 712 F. Supp. 1404 (N.D. Cal. May 2, 1989), 
which provided that the effective date would be the date the 
claim was first received after September 1985 and before July 
9, 2001.  Since the first claim falling within that period 
was received on December 7, 1990, that would be the effective 
date.  

In January 2003, the veteran disagreed with the October 2002 
RO rating decision as to the 60 percent evaluation and the 
effective date of December 7, 1990.  That would be a timely 
notice of disagreement with the October 2002 decision on the 
effective date, and the RO still had not addressed his July 
2001 disagreement with the rating.  

Service connection for the calluses on the veteran's feet has 
been in effect since 1970.  The October 2002 RO rating 
decision also granted an increased rating for the calluses of 
the right and left feet from 10 percent each to 20 percent 
each, effective in January 2001.  Additionally, it granted 
service connection for diabetic lesions of the right and left 
foot, rated at 10 percent each, effective April 7, 1993.  In 
his January 2003 notice of disagreement, the veteran 
specified that he disagreed with the effective date assigned 
for the lesions of the left and right feet and with the 
evaluation assigned for the calluses of the right and left 
feet.  He did not disagree with the evaluations of the 
diabetic foot lesions or the effective date of the increased 
rating for the calluses.  

In October 2003, the RO sent the veteran a statement of the 
case covering issues including the effective dates for the 60 
percent rating for diabetes mellitus and the effective date 
for service connection for the diabetic foot lesions.  The 
veteran did not perfect a timely appeal of these issues.  

In its March 2004 remand, the Board noted that the RO had not 
issued a statement of the case in response to the veteran's 
disagreement with the initial 60 percent rating for diabetes 
in July 2001.  The RO issued notices in compliance with the 
Veterans Claims Assistance Act of 2000, in March and May 
2004, and a statement of the case in August 2004.  The 
veteran's substantive appeal was received in September 2004.  

The August 2004 statement of the case also addressed the 
issue of entitlement to an increased evaluation for bilateral 
foot lesions, both separately evaluated as 10 percent 
disabling.  It went on to cite a January 2001 VA examination.  
It provided the rating criteria of diagnostic code 5284 and 
discussed the rating in terms of those criteria.  It 
explained that "The evaluation of calluses is continued as 
10 percent disabling, separately."  This was done even 
though the October 2002 rating decision had already assigned 
a 20 percent rating under diagnostic code 5284 for the 
service-connected calluses.  The veteran's substantive appeal 
was received in September 2004.  The March 2007 supplemental 
statement of the case provided the proper rating criteria, 
diagnostic code 7121, and analyzed the issue in terms of 
those criteria.  

In February 2005, the Board denied appeals to reopen a claim 
of entitlement to benefits under 38 U.S.C.A. § 1151 (West 
2002) for degenerative joint disease of the lumbar spine, and 
for an original disability evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD), prior to June 26, 
1996.  The same decision remanded the issues pertaining to 
rating of the diabetes mellitus, right foot lesions, and left 
foot lesions to insure compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  The required development has 
been completed and the Board proceeds with its review of the 
appeal.  

In June 2005, the veteran submitted a certified statement to 
clarify the issues.  He stated that he did not claim an 
increased evaluation for diabetes, but claimed an earlier 
effective date to 1989.  He inquired as to the status of 
other claims for earlier effective dates, including an 
earlier effective date to 1970 for right and left foot 
lesions.  Review of the file shows that he had already been 
sent a statement of the case, in October 2003, relating to 
claims including the effective date of the 60 percent rating 
for diabetes, and the effective date for service connection 
for the bilateral lesions of the feet.  However, he did not 
make a timely appeal.  In the absence of a timely appeal, the 
RO decision is final.  

In September 2005, the veteran requested that a claim for 
service connection for bilateral hammertoes be reopened.  
This matter is referred to the RO for appropriate 
disposition.  He also asked the status of a claim for 
diabetic retinopathy.  This will be discussed below.  

In July 2006, the RO asked the veteran if he was satisfied 
with the evaluation of his diabetes and wished to withdraw 
the appeal on that issue.  He did not respond.  

In August 2006, the RO continued a 100 percent rating for 
post-traumatic stress disorder (PTSD) and denied service 
connection for schizophrenia/psychosis.  A notice of 
disagreement with this decision is not of record.  

In October 2006, the RO found that there was no clear and 
unmistakable error (CUE) in the assignment of December 7, 
1990 as the effective date for service connection of diabetes 
mellitus, type II.  A notice of disagreement with this 
decision is not of record.  

In February 2007, the veteran asked that his claim be sent to 
the "Court" with the evidence already reached and the 
decision made as is.  

Absent a notice of disagreement, a statement of the case and 
a substantive appeal, the Board does not have jurisdiction.  
Bernard v. Brown, 4 Vet. App. 384 (1994); Hazan v. Gober, 
10 Vet. App. 511 (1997).  Consequently, the issues set forth 
on the first page are the only ones currently within the 
jurisdiction of the Board.  

The RO certified to the Board the issue of entitlement to an 
original disability rating in excess of 60 percent for 
diabetes mellitus with retinopathy.  The current 60 percent 
rating contemplates additional noncompensable symptoms of 
diabetes, such as a noncompensable level of diabetic 
retinopathy.  A compensable rating for diabetic retinopathy 
would be separately rated.  Thus, the Board can consider the 
evaluation for diabetes under diagnostic code 7913, without 
further delay, and, if development shows that a compensable 
rating is warranted for diabetic retinopathy, a separate 
rating can be subsequently assigned.  Therefore, the Board 
will evaluate the diabetes in this decision.  The evaluation 
of diabetic retinopathy is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected diabetes mellitus is manifested by 
a need for insulin twice a day and an 1800 calorie diet, 
which provides good control.  The veteran's diabetes mellitus 
has never been uncontrolled to a pronounced extent.  He has 
not had repeated episodes of ketoacidosis or hypoglycemic 
reactions.  Since the grant of service connection, he has not 
required hospitalization for his diabetes mellitus.  He 
currently visits his diabetic care provider every three 
months and has never required weekly visits to a diabetic 
care provider.  His weight has been stable and strength 
normal.  He has not had severe complications, or 
complications that would be compensable if separately 
evaluated.  

2.  The service-connected right foot diabetic lesions are 
manifested by subjective complaints of aching and fatigue, 
without objective evidence of persistent edema or other 
persistent diabetic manifestations.  

3.  The service-connected left foot diabetic lesions are 
manifested by subjective complaints of aching and fatigue, 
without objective evidence of persistent edema or other 
persistent diabetic manifestations.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including 
§ 4.7 and Code 7913 (2006).  

2.  The criteria for a rating in excess of 10 percent for 
right foot lesions have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including 
§ 4.7 and Code 7121 (2006).  

3.  The criteria for a rating in excess of 10 percent for 
left foot lesions have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including 
§ 4.7 and Code 7121 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2004, and up-dated in May 
2004 and June 2005, the agency of original jurisdiction (AOJ) 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claims for increased 
ratings; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed in June 2005 
to submit any evidence in his possession that pertained to 
his claims.  Although this notice was delivered after the 
initial denial of the claims, the AOJ subsequently 
readjudicated each based on all the evidence in March 2007, 
without taint from prior adjudications.  Thus, the veteran 
was not precluded from participating effectively in the 
processing of his claims and the late notice did not affect 
the essential fairness of the decision. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must notify a claimant for service connection 
that, if service connection is granted, the disability will 
be rated and an effective date assigned, and that the 
claimant has a right to appeal these determinations.  The 
veteran was provided the required notice in March 2006.  
Despite this late notice, he was not prejudiced because he 
had adequate representation and the record shows he had 
actual knowledge of his appellate rights, and did, in fact, 
appeal.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records, including Social Security Administration 
records, have been secured.  The veteran has been medically 
evaluated in conjunction with his claims, and all required 
medical opinions have been sought.  The Board notes that the 
disabilities at issue are rated on the basis of on-going 
symptoms and the extensive record which has been developed is 
more than sufficient to determine if the rating criteria have 
been met.  

Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2004).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Diabetes Mellitus

Prior to June 6, 1996

Prior to June 6, 1996, a 60 percent evaluation was 
appropriate for severe diabetes mellitus; with episodes of 
ketoacidosis or hypoglycemic reactions, but with considerable 
loss of weight and strength and with mild complications such 
as pruritus ani, mild vascular deficiencies, or beginning 
diabetic ocular disturbances.  The next higher rating, 100 
percent, required pronounced uncontrolled diabetes mellitus 
with repeated episodes of ketoacidosis or hypoglycemic 
reactions, a restricted diet and regulation of activities; 
with progressive weight loss or severe complications.  38 
C.F.R. § 4.119, Code 7913 (1995).  

It should be noted that the criteria for the 60 and 100 
percent ratings considered many of the same factors, the 
difference being in their intensity.  The 60 percent rating 
was for severe diabetes mellitus while the 100 percent rating 
was for pronounced uncontrolled diabetes.  The 60 percent 
rating was for episodes of ketoacidosis or hypoglycemic 
reactions; while the 100 percent rating required repeated 
episodes of ketoacidosis or hypoglycemic reactions.  A 60 
percent rating contemplated considerable loss of weight and 
strength, while the 100 percent rating contemplated a 
restricted diet and regulation of activities with progressive 
weight loss.  The 60 percent rating compensated mild 
complications such as pruritus ani, mild vascular 
deficiencies, or beginning diabetic ocular disturbances, 
while the 100 percent rating compensated severe 
complications.  

The Board has considered the evidence in light of these 
criteria.  The evidence includes the veteran's statements, VA 
examination reports, and VA and private clinical records.  
They show that prior to the veteran's claim for service 
connection for diabetes, he was hospitalized in November 1986 
for new onset diabetes mellitus.  In December 1986, he was 
again hospitalized at a private facility for uncontrolled 
diabetes.  Urinalysis was abnormal showing 
hyperconcentration, proteinuria, glycosuria, ketouria, 
acetonuria, and hematuria.  Diagnoses included diabetes 
mellitus.  An uncontrolled diabetes has not been diagnosed 
since then.  VA clinical notes for 1991 show that the 
veteran's insulin levels required adjustment, but that does 
not amount to the pronounced uncontrolled diabetes mellitus 
required for a 100 percent rating.  

In 1991, the veteran reported some hypoglycemic symptoms 
after dinner and a change in his medication and eating habits 
was recommended.  There is no evidence of actual ketoacidosis 
or hypoglycemic reactions, let alone repeated episodes of 
such reactions.  

Also, in 1991, an 1800 calorie diet was recommended.  While 
dietary restrictions are required for the 100 percent rating, 
that requirement does not distinguish the extent of the 
disability from lesser ratings.  A restricted maintenance 
diet is part of the criteria for a 20 percent rating.  A 
restricted diet and regulation of activities are part of the 
criteria for a 40 percent rating.  The restrictions of diet 
recommended in this case are not indicative of a 100 percent 
disability.  

Looking to the criteria of progressive weight loss, the 
records reflect some fluctuations in the veteran's weight 
over the years; however, it has been essentially stable.  VA 
clinical notes show a weight of 210 pounds in March 1991 and 
216 pounds in June 2006.  

The evidence does not show a loss of strength.  Strength 
testing March 2006 had normal results at 5/5.  

Most importantly, there is nothing in the extensive record 
which reflects the severe complications required for a 100 
percent rating.  There have been some complaints of lower 
extremity neuropathy, supported by nerve conduction studies.  
It is not clear whether these deficits are associated with 
the veteran's lumbar disc disorder or his diabetes.  Even if 
they are part of the diabetic disability, they are not more 
than mild and do not have the objective organic impairment 
which would approximate the severe complications required for 
a 100 percent rating.  

The veteran has submitted copies of several treatises 
discussing various aspects of diabetes.  These are general 
discussions and do not show that his disability from diabetes 
approximates the criteria for a 100 percent rating.  

Effective June 6, 1996

The rating criteria changed, effective June 6, 1996.  61 Fed. 
Reg. 20440 (May 7, 1996).  Generally, in a claim for an 
increased rating, where the rating criteria are amended 
during the course of the appeal, the Board considers both the 
former and the current schedular criteria because, should an 
increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the change.  The old regulatory criteria must be 
applied prior to the effective date of the new criteria.  See 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997).  The new 
rating criteria are not retroactive and must be applied as of 
the effective date of the change.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  A review of the record 
demonstrates that the RO considered the old and new criteria 
for rating disabilities of the spine, and the veteran was 
made aware of the changes.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Effective June 6, 1996, a 60 percent rating will be assigned 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating requires more 
than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  Note (1) specifies that the compensable 
complications of diabetes will be evaluated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under diagnostic code 7913.  38 
C.F.R. § 4.119, Code 7913 (2006).  

A significant change under the new rating criteria is that 
while the 60 percent rating contemplates a requirement for 
insulin, the 100 percent rating specifically requires more 
than injection of insulin a day.  The veteran argues that he 
meets this requirement, in that he has had to take insulin in 
the morning and evening for many years.  However, the 
requirement for more than one injection of insulin a day is 
not the only criteria that must be met.  It is merely a 
threshold requirement.  

Both ratings require restricted diet.  The 60 percent rating 
requires regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider; while the 100 percent rating requires 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider.  

The record in this case shows that the veteran's diabetes has 
not required hospitalization since 1987.  It certainly does 
not meet the requirement of the 100 percent criteria for at 
least three hospitalizations per year due to ketoacidosis or 
hypoglycemic reactions.  

The initial adjustments of the veteran's insulin required 
frequent visits in 1991 and 1992.  Even then visits to the 
clinic were approximately two weeks apart.  The recent 
records show that the veteran visits his diabetic care 
provider approximately every 3 months.  The disability has 
never required the weekly visits necessary for a 100 percent 
rating.  

As noted above, the veteran's weight has been essentially 
stable.  On recent testing his strength was normal at 5/5.  
There is no evidence of progressive loss of weight or 
strength.  

Finally, a 60 percent rating requires additional 
complications that would not be compensable if separately 
evaluated, and the 100 percent rating requires additional 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  A following 
note explains that it is preferred to rate the compensable 
disabilities separately; however, if they cannot be rated 
separately, they can be considered in the 100 percent 
evaluation.  In no case can the same symptoms be compensated 
twice.  The same complications cannot be rated separately and 
used to support a 100 percent rating.  38 C.F.R. § 4.14.  

In this case, the record does not reflect any additional 
complications that would support a 100 percent rating for the 
service-connected diabetes mellitus.  On a recent visit to 
the VA clinic, in June 2006, the veteran complained of 
diabetic neuropathy in both feet; however there was no 
objective evidence of neurological deficits.  Neurological 
testing in March 2006 had disclosed normal strength at 5/5 
throughout, and normal deep tendon reflexes at 2+, 
throughout.  While the veteran may have subjective 
complications, such symptoms would be compatible with the 
current 60 percent rating and would not approximate the 
criteria for the 100 percent evaluation.  38 C.F.R. § 4.7.  

The veteran may feel that his service-connected diabetes 
mellitus warrants a 100 percent rating.  Nevertheless, the 
extensive medical record shows that his disability 
manifestations do not approximate the criteria for that 
evaluation.  The medical records, from trained medical 
personnel are significantly more probative than the veteran's 
claim.  The medical records establish, by a preponderance of 
the evidence, that the service-connected diabetes mellitus 
does not exceed the criteria for a 60 percent rating.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001). 

The Board has considered the issues raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that at no time 
since the claim for service connection for diabetes mellitus 
was received has this disability exceeded either old or new 
criteria for a 60 percent evaluation.  

Right and Left Foot Lesions

Initially, it must be noted that the calluses on the 
veteran's feet are rated separately from his diabetic lesions 
on the feet.  A September 2002 Board decision rated the 
calluses and granted separate 10 percent ratings for each 
foot, prior to January 30, 2001, and 20 percent ratings for 
each foot thereafter.  While other parts of the September 
2002 Board decision were subsequently vacated and remanded by 
the Court, in July 2003, the appeal of the Board decision on 
the rating of the foot calluses was dismissed, leaving the 
September 2002 Board evaluation of the calluses intact.  

The October 2002 RO rating decision effectuated the increased 
rating for calluses of the right and left feet from 10 
percent each to 20 percent each, assigning an effective date 
in January 2001.  Additionally, it granted service connection 
for diabetic lesions of the right and left foot, rated at 10 
percent each, effective April 7, 1993.  In January 2003, the 
veteran responded that he disagreed with the effective date 
assigned for the lesions of the left and right feet and with 
the evaluation assigned for the calluses of the right and 
left feet.  Because the October 2002 rating decision on the 
calluses was not an original rating decision, but simply 
effectuated the rating affirmed on appeal by the Board and 
the Court, the veteran's January 2003 statement was not a 
notice of disagreement as to the rating.  Further, although 
he specifically disagreed with the effective date assigned 
for the diabetic lesions, he did not disagree with effective 
date of the increased rating for the calluses.  Thus, there 
were no outstanding issues pertaining to the evaluation of 
the calluses.  

In January 2003, the veteran disagreed with the effective 
date assigned for the diabetic lesions of the right and left 
foot by the October 2002 rating decision.  In October 2003, 
the RO sent the veteran a statement of the case covering 
issues including the effective date for service connection 
for the diabetic foot lesions.  The veteran did not perfect a 
timely appeal of these issues.  

An August 2004 statement of the case apparently confused the 
service-connected foot disabilities.  It addressed the issue 
of entitlement to an increased evaluation for bilateral foot 
lesions, both separately evaluated as 10 percent disabling.  
It went on to cite a January 2001 VA examination.  It 
provided the rating criteria of diagnostic code 5284 (under 
which the calluses are rated) and discussed the rating in 
terms of those criteria.  It explained that "The evaluation 
of calluses is continued as 10 percent disabling, 
separately."  This was done even though the October 2002 
rating decision had already assigned a 20 percent rating 
under diagnostic code 5284 for the service-connected 
calluses.  The veteran's substantive appeal was received in 
September 2004.  Supplemental statements of the case dated in 
June 2005 and September 2005 continued to provide perfunctory 
analysis using the criteria of diagnostic code 5284.  The 
March 2007 supplemental statement of the case provided the 
proper rating criteria, diagnostic code 7121, and analyzed 
the issue in terms of those criteria.  

The Board acknowledges that the rating of the foot disorders 
is a complex matter.  This is in large part due to the 
varying diagnoses for the same lesions.  VA podiatry clinic 
notes of May 1991 and July 1991 reflect debridement for IPK 
(intractable plantar keratosis).  The lesions were debrided 
in July 1991, when they were described as trophic lesions.  
On debridement in October 1991 and December 1991 they were 
described as diabetic lesions.  These diagnoses are 
frequently repeated throughout the file.  They are also 
described as hyperkeratotic and porokeratoic lesions.  (See 
private notes of November 1996 and VA clinical notes of March 
and September 2002.)  Whatever their exact nature, VA cannot 
compensate these growths or calluses twice.  38 C.F.R. 
§ 4.14.  The rating for calluses, under diagnostic code 5284, 
has not been reopened and is not currently within the 
jurisdiction of the Board.  This decision is limited to the 
evaluation of diabetic lesions of the left and right foot, 
which were originally granted service connection by an 
October 2002 rating decision that assigned a 10 percent 
evaluation under diagnostic code 7121.  

There is no specific rating criteria for diabetic lesions.  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2006).  The veteran's right and left foot 
lesions are rated by analogy to post-phlebitic syndrome.  
These ratings are for each extremity.  38 C.F.R. § 4.104, 
Code 7121, Note (2006).  

Post-phlebitic syndrome of any etiology will be 
noncompensable where there are asymptomatic palpable or 
visible varicose veins.  A 10 percent rating requires 
intermittent edema of the extremity or aching and fatigue in 
the leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery.  A rating in excess of 10 percent requires 
persistent edema.  A 20 percent rating requires persistent 
edema, incompletely relieved by elevation of the extremity, 
with or without beginning stasis pigmentation or eczema.  A 
40 percent rating requires persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating requires persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 100 percent rating requires massive 
board-like edema with constant pain at rest.  38 C.F.R. 
§ 4.104, Code 7121 (2006).  

A review of the extensive private and VA clinical records 
show that there have been episodes of eczema and ulceration; 
however, they have promptly responded to treatment.  There 
has been no persistent edema.  Neither has there been any 
other persisting diabetic manifestation, including 
subcutaneous induration, stasis pigmentation, eczema, or 
ulceration. 

The veteran's feet were most recently examined for diabetic 
residuals in March 2005.  The skin was noted to be dry and 
cracking.  A check of his pulses was normal, as was testing 
of sensation.  There was no evidence of any of the criteria 
required for a higher rating.  

Here, again, the objective medical findings, as reflected in 
the extensive clinical records and examination reports, 
provides the most probative evidence as to whether the 
disability meets the criteria for a higher rating.  In this 
case, the medical evidence demonstrates, by a preponderance 
of evidence that the service-connected diabetic foot lesions 
do not approximate any applicable criteria for a higher 
rating.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert; Ortiz.

The Board has considered the issues raised by the Court in 
Fenderson and whether staged ratings should be assigned.  We 
conclude that at no time since the claim was received have 
lesions of either foot exceeded the criteria for a 10 percent 
rating.  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2006) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006).  The record 
shows that the veteran is totally disabled by his numerous 
service-connected disabilities.  However, as to the 
disabilities evaluated in this decision, the Board, as did 
the RO (see statement of the case dated in August 2004 and 
supplemental statement of the case dated in March 2007), 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  In this 
regard, the Board finds that there has been no showing by the 
veteran that these service-connected disabilities have 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  




ORDER

An initial disability rating in excess of 60 percent for 
diabetes mellitus with retinopathy is denied.  

An disability rating in excess of 10 percent for right foot 
lesions is denied.

An disability rating in excess of 10 percent for left foot 
lesions is denied.


REMAND

An October 2002 VA clinical note refers to laser treatment of 
diabetic retinopathy, without providing details, or 
describing residuals.  VA clinical notes of March 2004 and 
March 2005 show that the veteran was being followed by 
private physicians for diabetic retinopathy and provided 
little other information.  Consequently, copies of the 
records of these doctors could be significant and should be 
obtained.  

The March 2005 clinical notes show that an eye consultation 
would be requested.  There is no report of such consultation 
in the record.  Since it has been quite some time since the 
veteran's eyes were examined, a current eye examination is 
desirable.   

Accordingly, the issue of entitlement to an original 
compensable disability rating for diabetic retinopathy is 
REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should ask the veteran to 
identify the care providers who have 
been treating him for diabetic eye 
complications and to complete the 
appropriate releases.  Thereafter, the 
AOJ should ask the listed care 
providers for a complete copy of their 
medical records for the veteran.  
Information from Drs. Kimberling and 
Wallace is particularly desirable.  

2.  The veteran should be scheduled for 
a VA eye examination.  The claims 
folder should be made available to the 
examiner for review.  Any tests or 
studies necessary to respond to the 
following questions should be done.  
The examiner should respond to the 
following questions with a complete 
explanation:  
a.  What are the veteran's current 
diabetic eye residuals?  
b.  What is the veteran's overall 
corrected visual acuity?  
c.  To what extent do the service-
connected diabetic eye manifestations 
restrict the veteran's visual acuity?  
d.  If the diabetes affects the 
veteran's eyes in other ways, such as 
limiting the field of vision, the 
examiner should describe those 
limitations in accordance with the 
appropriate rating criteria.  

3.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last supplemental statement of the 
case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


